DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement field on 2/5/2021 has been entered. The preliminary 
amendment filed on 2/5/2021 has been entered. Claims 1-20 have been canceled. Claims 21-40 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,915,890. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially reciting the same limitations. 
Claim 21 is rejected in view of claims 1 and 14-15 of the ‘890 patent in that they recite:
Claim 21 of the Application
Claims 1 and 14-15 of the ’890 Patent
1. A system, comprising: 

a database configured to store a plurality of tokens, each token of the plurality of tokens associated with one or more token vault IDs; 

at least one network communication device; 

a storage device comprising instructions; and at least one processor configured to execute the instructions to perform operations comprising: 

receiving a request to establish a token vault account for a user, the request comprising at least one of customer identification information, medical history information, and an access credential to an external data set; 

authenticating an identity of the user based at least on the received request; 

generating a token vault ID associated with the user; 

configuring access of the system to one or more data sets generated for and associated with the token vault ID, the one or more data sets being stored in the database or at least one external storage database; 

generating a plurality of tokens associated with the token vault ID, each token of the plurality of tokens associated with the token vault ID corresponding to one of the one or more data sets; and 

providing the generated plurality of tokens associated with the token vault ID to at least one user device.
1. A system for provisioning identity tokens to user devices, comprising: 

at least one network communication device; 

a storage device comprising instructions; and 

at least one processor configured to execute the instructions to perform operations comprising: 


receiving a request to create an identity token account, the request including personal information associated with the user comprising at least one of medical, insurance, or government identification information; generating, in response to the request, a token vault identification (ID) associated with the user; 

selecting, based on the personal information, one of a plurality of token classes representing categories of the personal information; 

generating first data associated with the token vault ID, the first data comprising the selected token class, a token class identifier comprising an identifier associated with the selected token class, and a token value representing the personal information; 

generating a token associated with the token vault ID and the first data; 

transmitting a request to provision the generated token in a secure element of a first user device associated with the token vault ID; 

receiving, via the at least one network device, the generated token and a request from an entity for information associated with the generated token, the request including an entity identifier indicating a business type associated with the requesting entity; 
determining, based on the request from the entity and the received token, that a plurality of the token classes are consistent with the business type; 

selecting, based on user preferences associated with the received token, information from the first data that is associated with one of the determined token classes of the received token; and providing the selected information to the requesting entity.

14. The system of claim 1, the operations further comprising: 
receiving a request from the entity to upload data associated with the generated token; and updating the generated token in response to the request from the entity to upload data.
15. The system of claim 1, the operations further comprising determining: 
a user profile associated with the generated token; and privileges for entities to upload data into the first data.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 and 14-15 recite all essential limitations of claim 21 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 22 is rejected in view of claim 1 of the ‘890 patent. 
	Claim 23 is rejected in view of claim 1 of the ‘890 patent. 
	Claim 24 is rejected in view of claim 6 of the ‘890 patent. 
	Claim 25 is rejected in view of claims 4 and 12 of the ‘890 patent. 
	Claim 26 is rejected in view of claim 15 of the ‘890 patent. 
	Claim 27 is rejected in view of claim 15 of the ‘890 patent. 
	Claim 28 is rejected in view of claim 8 of the ‘890 patent. 
	Claim 29 is rejected in view of claims 4 and 14 of the ‘890 patent. 
	Claim 30 is rejected in view of claim 3 of the ‘890 patent. 
	Claim 31 is rejected in view of claim 10 of the ‘890 patent. 
	Claim 32 is rejected in view of claim 16 of the ‘890 patent. 
	Claim 33 is rejected in view of claim 17 of the ‘890 patent. 
	Claim 34 is rejected in view of claim 17 of the ‘890 patent. 
	Claim 35 is rejected in view of claim 17 of the ‘890 patent. 
	Claim 36 is rejected in view of claim 15 of the ‘890 patent. 
	Claim 37 is rejected in view of claim 15 of the ‘890 patent. 
	Claim 38 is rejected in view of claim 15 of the ‘890 patent. 
	Claim 39 is rejected in view of claim 8 of the ‘890 patent. 
	Claim 49 is rejected in view of claims 4 and 14 of the ‘890 patent.
	The entire claim set of the’890 patent are herein attached for further review:
1. A system for provisioning identity tokens to user devices, comprising: at least one network communication device; a storage device comprising instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a request to create an identity token account, the request including personal information associated with the user comprising at least one of medical, insurance, or government identification information; generating, in response to the request, a token vault identification (ID) associated with the user; selecting, based on the personal information, one of a plurality of token classes representing categories of the personal information; generating first data associated with the token vault ID, the first data comprising the selected token class, a token class identifier comprising an identifier associated with the selected token class, and a token value representing the personal information; generating a token associated with the token vault ID and the first data; transmitting a request to provision the generated token in a secure element of a first user device associated with the token vault ID; receiving, via the at least one network device, the generated token and a request from an entity for information associated with the generated token, the request including an entity identifier indicating a business type associated with the requesting entity; determining, based on the request from the entity and the received token, that a plurality of the token classes are consistent with the business type; selecting, based on user preferences associated with the received token, information from the first data that is associated with one of the determined token classes of the received token; and providing the selected information to the requesting entity.
2. The system of claim 1, wherein the first user device is a wearable device.
3. The system of claim 1, the operations further comprising: providing the selected information based on a determination that the received token is associated with the token vault ID.
4. The system of claim 1, the operations further comprising: receiving a request to reprovision the generated token to a second user device; determining that the second user device is associated with the token vault ID; providing, via the at least one network device, the generated token to the second user device.
5. The system of claim 4, wherein the first user device is the same as the second user device.
6. The system of claim 1, wherein receiving a request from an entity for information comprises: receiving, from a requestor device, a request for information; and receiving an indication that an interaction with the first user device has occurred.
7. The system of claim 1, wherein the system comprises at least one of a binary addressing switch panel or a plurality of multipole toggle switches.
8. The system of claim 1, the operations further comprising authenticating an identity of a user associated with the first user device based on the received request for information.
9. The system of claim 1, the operations further comprising configuring one or more token classes associated with the token vault ID.
10. The system of claim 1, further comprising a database configured to store a plurality of tokens.
11. The system of claim 10, the operations further comprising accessing the database to retrieve token information associated with the generated token, the token information comprising at least: (i) a link account number that indicates a funding account, a financial service provider associated with the funding account, and a payment network; and (ii) one or more user preferences associated with the generated token.
12. The system of claim 4, the operations further comprising providing the generated token to the second user device according to the one or more user preferences associated with the token vault ID.
13. The system of claim 1, wherein determining that a plurality of the token classes are consistent with a business type associated with the entity identifier comprises determining a type of business, associated with one of the token class or the token class identifier, that matches a type of business associated with the entity identifier.
14. The system of claim 1, the operations further comprising: receiving a request from the entity to upload data associated with the generated token; and updating the generated token in response to the request from the entity to upload data.
15. The system of claim 1, the operations further comprising determining: a user profile associated with the generated token; and privileges for entities to upload data into the first data.
16. The system of claim 1, wherein: the selected token class comprises one of an industry or category; and the token class identifier comprises one of an entity or a type of data associated with the selected token class.
17. A method comprising: receiving a request to create an identity token account, the request including personal information associated with a user comprising at least one of medical, insurance, or government identification information; generating, in response to the request, a token vault identification (ID) associated with the user; selecting, based on the personal information, one of a plurality of a token classes representing a category of the personal information; generating first data associated with the token vault ID, the first data comprising the selected token class, a token class identifier comprising an identifier associated with the selected token class, and a token value representing the personal information; generating a token associated with the token vault ID and the first data; transmitting a request to provision the generated token in a secure element of a first user device associated with the token vault ID; receiving, via at least one network device, the generated token and a request from an entity for information associated with the generated token, the request including an entity identifier indicating an entity type and a business type associated with the requesting entity; determining, based on the request from the entity and the received token, that two or more token classes are consistent with the business type; selecting, based on user preferences associated with the received token, information from the first data that is associated with one of the determined token classes of the received token; and providing the selected information to the requesting entity.
18. A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving a request to create an identity token account, the request including personal information associated with a user comprising at least one of medical, insurance, or government identification information; generating, in response to the request, a token vault identification (ID) associated with the user; selecting, based on the personal information, a token class representing a category of the personal information; generating first data associated with the token vault ID, the first data comprising the selected token class, a token class identifier comprising an identifier associated with the selected token class, and a token value representing the personal information; generating a token associated with the token vault ID and the first data; transmitting a request to provision the generated token in a secure element of a first user device associated with the token vault ID; receiving, via at least one network device, the generated token and a request from an entity for information associated with the generated token, the request including an entity identifier indicating a business type associated with the requesting entity; determining, based on the request from the entity and the received token, that two or more token classes are consistent with the business type; selecting, based on user preferences associated with the received token, information from the first data that is associated with one of the determined token classes of the received token; and providing the selected information to the requesting entity.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887